DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
This Office action consists of a restriction requirement (paragraphs 5-16) and three election-of-species requirements (paragraphs 17-24).  
Status of the Claims
In the Preliminary Amendment filed 16 December 2019, Applicant cancelled claims 1-24 and added twenty new claims, i.e., claims 25-44.  Claims 25-44 are pending.
Restriction Requirement
Restriction to one of the following three (3) inventions is required under 35 U.S.C. 121:
Invention I	Claims 25-31, directed to an article comprising a lumen and a polymeric material that is free of covalent crosslinking agents and comprises a water-soluble polymer, wherein the polymeric material has a Young’s modulus of 5-100 MPa, classified primarily in A61L 29/14 (CPC 2021.02); or
Invention II	Claims 32-37, directed to an article comprising a lumen and a polymeric material that is free of covalent crosslinking agents and comprises a crosslinked water-soluble polymer, wherein the article comprises a plurality of interconnected nanopores, classified primarily in C08L 2205/22 and C08J 2205/042 (CPC 2021.02); or
Invention III	Claims 38-44, directed to an article comprising a polymeric material free of covalent crosslinks, wherein the article has an aspect ratio of greater than or equal to 3:1, classified primarily in A61M 25/0043 (CPC 2021.02).
The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I, II, and III are directed to related products that are distinct from one another.  Related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  MPEP § 806.05(j).  
Inventions I and II are mutually exclusive for the following reasons:  Invention I requires a Young’s Modulus of 5-100 MPa, but does not require a crosslinked water-soluble polymer or interconnected nanopores, whereas Invention II does require a crosslinked water-soluble polymer and interconnected nanopores, but does not require a Young’s Modulus of 5-100 MPa.  MPEP § 806.05 (“Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”).  Similarly, Inventions I and III are mutually exclusive for the following reasons:  Invention I requires a lumen and a water-soluble polymer but does not require an aspect ratio of greater than or equal to 3:1, whereas Invention III does require an aspect ratio of greater than or equal to 3:1, but does not require a lumen or a water-soluble polymer.  Id.  Finally, Inventions II and III are mutually exclusive for the following reasons:  Invention II requires a lumen and a crosslinked water-soluble polymer but does not require an aspect ratio of greater than or equal to 3:1, whereas Invention III does require an aspect ratio of greater than or equal to 3:1, but does not require a lumen or a crosslinked water-soluble polymer.  Id.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, 
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Election-of-Species Requirements
There are three (3) election-of-species requirements set forth below.  All of the following election-of-species requirements apply regardless of which invention (Invention I, II, or III) is elected pursuant to the restriction requirement set forth supra.  This facilitates expedited examination of the non-elected Inventions, in the event that one or more of the non-elected Inventions qualifies for rejoinder at a later stage of examination.
First, Applicant is required under 35 U.S.C. 121 to elect one species of article for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 26, 33 and 40, which recite various species of article.  An example of a proper election of species is as follows: “Applicant elects hemodialysis catheter as the species of article.”
Second, Applicant is required under 35 U.S.C. 121 to elect one species of water-soluble polymer for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 29, 35 and 42, which recite various species of water-soluble polymer.  An example of a proper election of species is as follows: “Applicant elects PVA as the species of water-soluble polymer.”  Applicant is informed that the water-soluble polymer elected by Applicant will serve also as the elected species of “first hydrophilic polymer” (claims 37 and 44).
Third, Applicant is required under 35 U.S.C. 121 to elect one species of second hydrophilic polymer for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 37 and 44, which are generic.  An example of a proper election of species is as follows: “Applicant elects poly(acrylic acid) as the species of second hydrophilic polymer.”
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
25 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611